SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-51750 SILVER PEARL ENTERPRISES, INC. (Exact name of small business issuer as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1541 E.Interstate 30, Rockwall, Texas 75087 (Address of principal executive offices) (972) 722-4411 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [ X ]No []. Indicate by check mark whether the Registrant is a large accredited filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accredited filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accredited Filer [] Accelerated Filer [] Non-Accredited Filer [] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes [X]No []. As of April 14, 2010, there were 5,696,800 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis or Plan of Operation 12 Item 3 Controls and Procedures 13 PART II OTHER INFORMATION Item 6 Exhibits and Reports on Form 8-K 14 2 SILVER PEARL ENTERPRISES, INC. BALANCE SHEETS As of March 31, 2010 and December 31, 2009 ASSETS March 31, (Unaudited) December31, (Audited) Current Assets: Cash and Cash Equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’EQUITY Current Liabilities: Accounts Payable $ $ Due to Related Parties Total Current Liabilities Long Term Liabilities: Revolving Line-of-Credit – Related Party Total Long Term Liabilities Total Liabilities $ $ Stockholders’ equity (deficit): Preferred Stock, $.001 par value, 20,000,000 sharesauthorized, -0- and -0-shares issued and outstanding 0 0 Common Stock, $.001 par value, 50,000,000 shares authorized 5,696,800 and 5,696,800 shares issued and outstanding Additional Paid-In Capital Retained Earnings (Deficit) ) ) Total Stockholders’ Equity (Deficit) ( 105,462
